Exhibit 10.33

 

 

Agreement No. : 53092100927201

 

 

Mortgage Agreement

 

Important : This Agreement is entered into by and between the parties in
accordance with relevant laws and regulations and based on equal and free
negotiations, and all the provisions under this Agreement represent true
intention of both parties. In order to fully protect the legal rights of
mortgagor, mortgagee specifically urges the mortgagor to carefully read the
provisions in bolded fonts of this Agreement, and consider the contents thereof
thoroughly.

 

1

--------------------------------------------------------------------------------


 

Mortgagee: Industrial and Commercial Bank of China Limited, Shanghai Pudong
Development Zone Sub-Branch (hereinafter “Party A”)

 

Principal : Yanfen Wu

 

Business Address : No. 1391, Jinqiao Road, Pudong New Area, Shanghai

 

Tel & Fax : 68455836   58992264

 

Mortgagor: OmniVision Technologies (Shanghai) Co., Ltd. (hereinafter “Party B”)

 

Legal Representative : HE XINPING

 

Business Address or Domicile :  Room 402, No. 88, Lane 887, Zuchongzhi Road,
Shanghai

 

Tel & Fax: 61055132 61055101

 

To secure the creditor’s rights of Party A, Party B is willing to provide a
mortgage guaranty (counter-guaranty) to Party A. For the purpose of specifying
both parties’ respective rights and obligations, and in accordance with the
Contract Law, the Guarantee Law, the Property Law and other relevant laws and
regulations, Party A and Party B hereby enter into this Agreement after equal
consultation.

 

2

--------------------------------------------------------------------------------


 

Article I    The Master Creditor’s Right Guarantied

 

Article 1.1  The master creditor’s right guaranteed by Party B shall be the
creditor’s right that Party A is entitled to under Item A below (hereinafter
“Master Agreement”) entered into with OmniVision Technologies (Shanghai) Co.,
Ltd. (hereinafter the “Debtor”):

 

A.  Fixed Assets Loan Agreement (No.: 53092100927 )

B.  Bank Acceptance Agreement (No.:           )

C.  Guarantee Issuance Agreement (No.:          )

D.  Letter of Credit Issuance Agreement (No.:          )

E.

 

Article 1.2  The amount and term of the master creditor’s right shall be subject
to the provisions of the Master Agreement.

 

Article II    The Scope of the Mortgage Guaranty

 

The scope of Party B’s mortgage guaranty shall include: the principal of the
master creditor’s right, its interests, penalty interests, compound interests,
liquidated damages, compensatory payments, and all expenses incurred in
connection with the realization of the mortgage claims (including but not
limited to litigation costs, attorney fees, appraisal fees, etc.).

 

Article III    The Mortgaged Properties

 

Article 3.1  Details of the mortgaged properties are set forth in the “List

 

3

--------------------------------------------------------------------------------


 

of Mortgaged Properties” attached hereto, which shall have the same legal force
as this Agreement.

 

Article 3.2  The effect of Party A’s mortgage claims shall extend to the
accessory items, accessory rights, supplementary items, annexed items, and
natural and legal proceeds of the mortgaged properties, subrogation of the
mortgaged properties, and the insurance proceeds, indemnification, or
compensation derived as a result of damage, loss or expropriation of the
mortgaged properties.

 

Article 3.3  If the Debtor defaults on debt payments, or if the mortgage is
foreclosed under this Agreement, and that the mortgaged properties are
sequestered by the People’s Court, then as of the date of sequestration, Party A
shall be entitled to collect the natural and legal proceeds derived from the
mortgaged properties, and such collection shall first be used to offset the
expenses of collecting the same.

 

Article 3.4  Any provisions about the value of mortgaged properties in the “List
of Mortgaged Properties” shall not be used as a basis for valuation by Party A
in the disposition of the mortgaged properties, nor shall those provisions
constitute any restrictions upon Party A in the exercise of its right to the
mortgage.

 

Article 3.5  The ownership certificates of the mortgaged properties and relevant
materials shall be kept by Party A after confirmation by both Party A and Party
B, unless otherwise stipulated by laws and regulations.

 

Article 3.6  During the period of mortgage, Party B shall keep the mortgaged
properties in good condition, and shall not use the mortgaged properties in any
unreasonable manner so as to cause the value to decrease. Party A shall have the
right to inspect the usage and management of the mortgaged properties at any
time.

 

Article 3.7  In the event the mortgaged properties are damaged, lost or
expropriated, Party B shall immediately inform Party A, and timely

 

4

--------------------------------------------------------------------------------


 

provide to Party A the proof of damage, loss or expropriation issued by relevant
competent authorities or authorized departments.

 

Article 3.8  In the event the mortgaged properties are damaged, lost or
expropriated, the insurance proceeds, indemnification or compensation received
by Party B shall be used to pay in advance the master creditor’s rights, or at
the consent of Party A, to restore the value of the mortgaged properties, or to
be deposited into the bank account designated by Party A, to guarantee the
fulfillment of the debt under the Master Agreement. The remaining portion of the
mortgaged properties, which value is not decreased, shall remain the guaranty
for the master creditor’s rights.

 

Article 3.9  In the event Party B’s action is likely to decrease the value of
the mortgaged properties, Party B shall immediately cease any such act. If the
value of the mortgaged properties has decreased, Party B shall restore the value
of the mortgaged properties, or provide additional guaranties equal to the
amount of decrease.

 

Article IV    Mortgage Registration

 

Within ten days of execution of this Agreement, Party A and Party B shall
register the mortgage with relevant mortgage registration authorities. If there
is any change to the mortgage and amended registration is required by law, both
parties shall timely file the amendment registration.

 

Article V    Insurance

 

Article 5.1  Within fifteen days of execution of this Agreement, as

 

5

--------------------------------------------------------------------------------


 

requested by Party A, Party B shall have in place appropriate insurance coverage
for the mortgaged properties. If the mortgaged properties cannot be fully
insured immediately due to the reasons of the insurance agency, Party B shall
timely apply for new insurance coverage to prevent any interruption of coverage
during the term of this Agreement.

 

Article 5.2  Party B shall designate Party A as the first beneficiary of insured
events in the insurance policy, and insurer shall pay the insurance proceeds
directly to Party A. The insurance policy may not have any provision restricting
Party A’s rights and interests.

 

Article 5.3  During the term of this Agreement, Party B shall not for any reason
interrupt or cancel the insurance coverage; in case of such interruption, Party
A shall have the right to procure insurance on behalf of Party B, at Party B’s
expenses.

 

Article 5.4  During the term of this Agreement, in case of occurrence of any
insured event to the mortgaged properties, the insurance proceeds shall be
processed in accordance with Article 3.8 hereof.

 

Article VI    Chattel Mortgage

 

Article 6.1  In the event that Party B uses its current and future manufacturing
equipment, raw materials, work-in-progress inventory, or finished goods as
collateral, then such collateral shall be determined upon occurrence of any of
the following events:

 

6

--------------------------------------------------------------------------------


 


A.  PARTY A’S RIGHT AS CREDITOR IS NOT REALIZED AT THE MATURITY OF THE DEBT;


 

B.  Party B is declared bankrupt or its business is suspended;

 

C.  The mortgage is foreclosed pursuant to provisions of Article 7.1;

 

D.  There occurs other situation that materially affects realization of the
rights of Party A as a creditor.

 

Article 6.2  In the event that Party B uses the above-mentioned properties as
collateral to provide guaranty to Party A, provisions of this and other Articles
of this Agreement shall apply.

 

Article VII    Foreclosure of the Mortgage

 

Article 7.1  Party A is entitled to foreclose the mortgage in case of any of the
following circumstances:

 

A.  The Debtor fails to pay off the debt upon maturity of the master creditor’s
right (including accelerated maturity);

 

B.  In case of the circumstances as set forth in Article 3.9, Party B fails to
restore the value of the mortgaged properties, or to provide additional
guaranties equal to the amount of decrease;

 

C.  Party B or the Debtor is petitioned for bankruptcy or closes the business,
dissolves, liquidates, is suspended for restructuring, or when the business
license is voided or revoked;

 

D.  Party B fails to comply with fair dealing principles in the course of its
business, and disposes of the chattels that have been put as

 

7

--------------------------------------------------------------------------------


 

collateral;

 

E.  Other circumstances as stipulated by laws and regulations where Party A may
realize its right to the mortgage.

 

Article 7.2  In the event Party A forecloses the mortgage, it may, through
negotiation with Party B, be paid out of the proceeds from the auction or sale
of the mortgaged properties, or keep the mortgaged properties to offset the debt
owed by the Debtor. If Party A and Party B fail to reach an agreement on the
manner of mortgage settlement, Party A may directly petition to the People’s
Court to have the mortgaged properties auctioned off or sold.

 

Article 7.3  When the proceeds from the disposal of the mortgaged properties are
in a different currency from that specified in the Master Agreement, such
proceeds shall be converted into the currency as denominated in the Master
Agreement for repayment to Party A, using the applicable exchange rate as
published by Party A.

 

Article VIII    Representations and Warranties of Party B

 

Party B hereby makes the following representations and warranties to Party A:

 

Article 8.1  Party B is the owner or state-authorized manager of the mortgaged
properties, and has full power and right to dispose of the mortgaged properties.
The mortgaged properties are free and clear of disputes concerning the
ownership, right of use or operation and management rights. The mortgage
guaranty to Party A has been duly authorized or approved in accordance with
relevant procedures and authorities under the corporate bylaws, and not against
the laws and regulations and other relevant provisions.

 

8

--------------------------------------------------------------------------------


 

Article 8.2  If Party B is a listed company or a subsidiary of a listed company,
it promises to fulfill its obligation to timely disclose the information
regarding the mortgage guaranty pursuant to the Securities Law, the Stock
Exchange Share Listing Rules and other relevant laws, regulations and rules.

 

Article 8.3  Party B fully understands the purposes of the loan under the Master
Agreement, and voluntarily provides the mortgage guaranty, and all
representations made under this Agreement are true and genuine.

 

Article 8.4  The mortgage of the properties under this Agreement is lawful and
not subject to any other restrictions.

 

Article 8.5  Party B has fully disclosed the defects of the mortgaged properties
under this Agreement, and provided reasonable explanations to Party A.

 

Article 8.6  The mortgaged properties are not subject to any sequestration,
seizure or held in custody under the law.

 

Article 8.7  If the mortgaged properties are leased in part or in whole, Party B
has informed the lessee of the mortgage, and informed Party A in writing of the
relevant leasing status.

 

Article 8.8  There are no other liens on the mortgaged properties for other
creditors, or if such lien exists, Party B has informed Party A in writing.

 

Article 8.9  The mortgaged properties are not jointly owned, or if jointly
owned, Party B has obtained written consent from the joint owner(s) for the
mortgage.

 

Article IX    Undertaking of Party B

 

Party B hereby makes the following undertakings to Party A:

 

9

--------------------------------------------------------------------------------


 

Article 9.1  In any of the following situations, Party B agrees to remain
responsible for its guaranty obligations under this Agreement, with no need to
obtain its consent:

 

A.  Party A agrees with the Debtor to amend the Master Agreement, without
increasing the burden or obligations on the Debtor;

 

B.  The amount of the master creditor’s right is changed due to floating
interest rate adopted by the Master Agreement, or due to interest rate policy
adjustment made by People’s Bank of China;

 

C.  Party A assigns the master creditor’s right and the mortgage.

 

Article 9.2  Without Party A’s written consent, Party B undertakes to not create
further mortgage or pledge in any manner on the mortgaged properties, nor to
lease, transfer or give away the mortgaged properties to any third party, and
Party B shall protect the mortgaged properties from any damage.

 

Article 9.3  Party B agrees to bear all the expenses in connection with the
execution and performance of this Agreement, including but not limited to
insurance, authentication, appraisal, registration and other relevant fees.

 

Article 9.4  In case Party A’s right to the mortgage is harmed or likely to be
harmed by any third party, Party B commits to timely notify Party A and assist
Party A in avoiding such harm.

 

Article 9.5  Party B agrees to actively cooperate with Party A in the mortgage
foreclosure, and not create any obstacle for Party A in its exercise of mortgage
right.

 

Article 9.6 Party B agrees to timely notify Party A in the event of any of the
following:

 

A.  changes to corporate bylaws, business scope, registered capital, legal
representative or equity interest;

 

B.  business closure, dissolution, liquidation, closing down for

 

10

--------------------------------------------------------------------------------


 

restructuring, business license being cancelled, being revoked, or filed for
bankruptcy;

 

C.  involvement or possible involvement of material economic dispute,
litigation, arbitration, or when its properties are sequestered, seized or held
in custody according to laws;

 

D.  where Party B is a natural person, changes to the place of domicile, working
place, contact information, etc.

 

Article 9.7  Party B agrees to timely accept the written notice sent by Party A.

 

Article 9.8  Where there is (are) other guaranty(ies) on Party A’s master
creditor’s right, no matter whether such guaranty is provided by the Debtor or a
third party, Party A is entitled to determine in its sole discretion the
sequence of guaranty realization, and Party B undertakes to not dispute such
determination. Waiver, modification or forfeiture of Party A’s rights and
interests to the other guaranty(ies) under the Master Agreement does not void or
diminish Party B’s obligations of the mortgage guaranty.

 

Article X   Undertaking of Party A

 

Party A hereby makes the following undertakings to Party B:

 

Article 10.1  Party A agrees to maintain in confidence the confidential
information in the documents, financial and other relevant materials furnished
by Party B in performing its obligations under this Agreement, unless otherwise
stipulated by laws, regulations and rules;

 

Article 10.2  If, after the debts covered by the mortgage guaranty are paid off,
there is still a balance of the proceeds from the disposition of the mortgaged
properties, the balance will be returned to Party B in a timely

 

11

--------------------------------------------------------------------------------


 

manner.

 

Article XI    Default

 

Article 11.1  After the this Agreement is effective, failure of either party to
perform any of its obligations under this Agreement, or breach of any
representation, warranty and undertaking under this Agreement, shall constitute
a default. The defaulting party shall compensate the other party for the damages
caused thereto.

 

Article 11.2  Except as otherwise provided in this Agreement, if either party is
in default, the other party shall have the right to take any measure afforded by
laws, regulations and rules of the People’s Republic of China.

 

Article XII    Effect, Amendment and Cancellation

 

Article 12.1  This Agreement shall take effect upon execution, and terminate
when the debts owed to Party A under the Master Agreement are fully paid off.

 

Article 12.2  Any amendment to this Agreement shall be made in writing upon
consensus of both Party A and Party B. The amended provisions or covenants shall
constitute a part of this Agreement, and have the same legal force as this
Agreement. Except for the parts amended, the remaining parts of this Agreement
shall continue to be effective, and the original provisions of this Agreement
shall remain valid until the amended parts take effect.

 

Article 12.3  Invalidity or unenforceability of any provision of this

 

12

--------------------------------------------------------------------------------


 

Agreement shall not affect the validity and enforceability of other provisions
of this Agreement, nor shall affect the effectiveness of the entire agreement.

 

Article 12.4  The amendment and cancellation of this Agreement shall not affect
each party’s right to claim for damages. The cancellation of this Agreement
shall not affect the validity of relevant dispute resolution provisions under
this Agreement.

 

Article XIII  Dispute Resolution

 

The execution, validity, interpretation, performance and dispute resolution of
this Agreement shall be governed by the laws of the People’s Republic of China.
All disputes arising out of or related to this Agreement shall be resolved
through negotiation between the parties. Where the negotiation fails, such
disputes shall be settled according to Item B below:

 

A.  Through arbitration, at the _______ Arbitration Commission according to the
arbitration rules of such commission effective at the time of the arbitration
petition. The arbitration shall be conducted at _______ (arbitration place), and
the arbitration award shall be final and binding upon the both parties.

 

B.  Through litigation at the People’s Court where Party A is located.

 

13

--------------------------------------------------------------------------------


 

Article XIV    Miscellaneous

 

Article 14.1  Without Party A’s written consent, Party B shall not transfer in
whole or in part its rights or obligations under this Agreement.

 

Article 14.2 Non-exercise, partial or tardy exercise by Party A of any right
under this Agreement shall not constitute its waiver or modification of such
right or any other right, nor impair its ability to further exercise such right
or any other right.

 

Article 14.3  Party A shall have the right to provide the information of this
Agreement and other pertinent information in accordance with the relevant laws
and regulations or other regulatory documents or as required by financial
regulators to the credit information database at the People’s Bank of China, or
to other credit database legally set up, to be available for inquiries and uses
by appropriately qualified agencies or individuals. For the purpose of executing
and performing this Agreement, Party A shall also be entitled to check Party B’s
relevant information via the credit information database at the People’s Bank of
China and via other credit database legally set up.

 

Article 14.4  This Agreement shall be made in six originals. Party A, Party B
and other parties involved shall hold one copy each, all copies of which shall
have the same legal force.

 

Article XV    Other Matters Agreed by Both Parties

 

Article 15.1  Both parties hereby confirm that the mortgaged properties under
this Agreement are the land use right and the project under construction,
instead of chattel mortgage. Therefore, all the provisions under Article VI
“Chattel Mortgage” and the provision regarding chattel mortgage in Article 7.1
(D) under Article VII “Foreclosure of the Mortgage” are not applicable to this
Agreement. In addition, there is no

 

14

--------------------------------------------------------------------------------


 

other guaranty on the master creditor’s right under this Agreement other than
this mortgage, and therefore, Article 9.8 under Article IX “Undertaking of Party
B” is not applicable to this Agreement.

 

Article 15.2  The parties agree that the Loan under the Master Agreement may
only be used for the development and construction of the land located at Local
61/1, Xinsheng Village, Zhang Jiang Town (No. 88 Shang Ke Road, Zhang Jiang).

 

Article 15.3  The Bank (i.e., Party A of this Agreement) shall exercise control
and management over the use of the Loan.

 

Article 15.4  The costs of the Land that have been paid off (inclusive of
payments for the land-use right purchase, the relocation and municipal
preliminary infrastructure development, and land compensation fees) are RMB
28,944,102.32 Yuan.

 

Article 15.5  The costs of the project are RMB 111,991,669 Yuan.

 

Article 15.6  The value of the Mortgage Property is at least 25% of the cost of
the project under construction.

 

Appendix: List of Mortgaged Properties

 

15

--------------------------------------------------------------------------------


 

Party A : Industrial and Commercial Bank of China Limited, Shanghai Pudong
Development Zone Sub-Branch (Official Seal)

 

 

Authorized Representative : Wu Yanfen (personal stamp)  (Signature/Seal)

 

(Industrial and Commercial Bank of China Limited, Shanghai Pudong Development
Zone Sub-Branch) (Seal Affixed)

 

Party B : OmniVision Technologies (Shanghai) Co., Ltd. (Official Seal)

 

 

Legal Representative (Authorized Agent) :  He Xinping (personal
stamp) (Signature/Seal)

 

(OmniVision Technologies (Shanghai) Co., Ltd.) (Seal Affixed)

 

 

Date: August 27, 2009

 

16

--------------------------------------------------------------------------------


 

Appendix to the Mortgage Agreement numbered 53092100927201:

 

List of Mortgaged Properties

 

Certificate

 

Hu Real Estate Pu No. (2009) 049568

Location

 

Local 61/1, Xinsheng Village, Zhang Jiang (No. 88 Shang Ke Road, Zhang Jiang,
Pudong New District)

 

Building
Number

 

Unit and Location

 

Type

 

Structure

 

Floor

 

Purpose

 

Construction
Area (m2)

 

Underground
Area

 

Remarks

#1

 

Whole Building

 

Industrial

 

Reinforce Concrete

 

8/1

 

Factory

 

45681.61

 

 

 

Building #1

#2

 

Whole Building

 

Industrial

 

Reinforce Concrete

 

5

 

Factory

 

5606.22

 

 

 

Building #2

#3

 

Whole Building

 

Industrial

 

Reinforce Concrete

 

1

 

Factory

 

423.76

 

 

 

Power facility room

Total Construction Area:  51711.59 m2

 

Total Land Area:

 

Value of the Real Property Rights: 140 Million Yuan

 

Mortgagor:

Mortgagee:

OmniVision Technologies (Shanghai) Co., Ltd. (seal added)

Industrial and Commercial Bank of China Ltd., Shanghai Pudong Development Zone
Sub-Branch (seal added)

 

 

Principal: He Xinping (personal stamp)

Principal: Wu Yanfen (personal stamp)

 

 

Date:                         2009

 

 

17

--------------------------------------------------------------------------------